UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4163



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AHKIE RASHARD JENKINS, a/k/a Arkey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:97-cr-00211-REP-6)


Submitted:   September 25, 2006           Decided:   October 27, 2006


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Debra D. Corcoran, Richmond, Virginia, for Appellant. David T.
Maguire, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ahkie   Rashard   Jenkins   appeals     the    district    court’s

judgment revoking his supervised release and sentencing him to

eighteen months in prison followed by three years of supervised

release.      Jenkins’s   attorney   has   filed   a     brief   pursuant   to

Anders v. California, 386 U.S. 738 (1967), asserting, in her

opinion, there are no meritorious grounds for appeal but raising

the issue of whether the district court erred in revoking Jenkins’s

supervised release and imposing its sentence.               Counsel further

suggests the district court may have been misinformed regarding the

statutory maximum sentence but Jenkins was not prejudiced as a

result.    Jenkins has been informed of his right to file a pro se

supplemental brief but has not done so.        We affirm.

           Upon finding a violation of a condition of supervised

release by a preponderance of the evidence, the district court may

revoke a term of supervised release and require the defendant to

serve in prison all or part of the original supervised release term

authorized by statute for the offense that resulted in the term of

supervised release.       18 U.S.C. § 3583(e)(3) (2000).             Based on

Jenkins’s admitted violations, the district court properly revoked

his supervised release and imposed a term of imprisonment. Because

the offense resulting in Jenkins’s original term of supervised

release was a Class A felony, the district court was statutorily

authorized to impose a prison term of up to five years followed by


                                 - 2 -
a new supervised release term of up to five years less the term of

imprisonment.     18 U.S.C. § 3583(e)(3), (h) (2000).*         Pursuant to

U.S. Sentencing Guidelines Manual § 7B1.4(a) (2005), the district

court correctly determined Jenkins’s advisory sentencing range was

six to twelve months.

            We will affirm the sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.          See United States v. Crudup, 461

F.3d 433, 440 (4th Cir. 2006).         In making this determination, we

first     consider     whether   the    sentence   is     procedurally   or

substantively unreasonable, and if so, whether it is “plainly” so.

Id.     While the district court must consider the Chapter 7 policy

statements and statutory requirements and factors applicable to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583 (2000), the

court ultimately has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum.    Crudup, 461 F.3d at 439.

            We conclude Jenkins’s sentence was within the statutory

maximum    and   not   plainly   unreasonable.      The    district   court

considered the parties’ arguments and stated its reasons for


      *
      Jenkins pled guilty and was convicted of conspiracy to
possess with intent to distribute fifty grams or more of cocaine
base in violation of 21 U.S.C. §§ 841(b)(1)(A)(iii), 846 (1994), a
Class A felony punishable by a term of imprisonment of ten years to
life and a minimum five-year term of supervised release. Contrary
to counsel’s assertion, the grade of supervised release violation
does not determine the statutory maximum under § 3583(e).

                                   - 3 -
imposing the sentence.        As counsel acknowledges on appeal, an

eighteen-month sentence was not unreasonable in light of Jenkins’s

admitted violations. While the district court noted and considered

the advisory range, the court reasonably determined a sentence

above that range was appropriate based on the abundance of leniency

shown Jenkins in the past and his repeated violations.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -